UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A Amendment No. 1 CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (date of earliest event reported): September 28, 2007 PUREDEPTH, INC. (Exact name of registrant as specified in its charter) Delaware None 47-0892061 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 255 Shoreline Drive, Suite 610 Redwood City, California 94065 (Address of principal executive offices) (Zip code) (650) 632-0800 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement The Company hereby amends its Current Report on Form 8-K, filed October2, 2007, in order to include the license agreement entered into between the Company and Samsung Electronics Corporation as an exhibit. A copy of the license agreement is attached hereto as Exhibit 10.23 and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description 10.23 License Agreement – Samsung ++ ++ Confidential treatment has been requested as to certain portions of this exhibit pursuant to Rule 406 of the Securities Exchange Act of 1933, as amended. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PUREDEPTH, INC.: ( Registrant ) Date:October 15, 2007 By: /s/Thomas L. Marcus Thomas L. Marcus Chief Executive Officer (Principal Executive Officer)
